Citation Nr: 0939005	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  05-28 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as depression, to include as 
secondary to a service-connected disability. 

3.  Entitlement to an increased evaluation in excess of 50 
percent for posttraumatic headaches.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to 
October 1974.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (RO) which denied service connection for 
PTSD and depression, granted a 30 percent evaluation for 
posttraumatic headaches effective February 18, 2003, and 
denied entitlement to a TDIU.  

In a June 2004 rating decision, the RO granted an increased 
50 percent evaluation for posttraumatic headaches effective 
February 18, 2003.

The issues of entitlement to service connection for PTSD, 
entitlement to service connection for an acquired psychiatric 
disorder, and entitlement to a TDIU are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.












FINDING OF FACT

The Veteran is assigned the maximum rating authorized under 
38 C.F.R. § 4.124a, Diagnostic Code 8100.  Referral for an 
extraschedular evaluation is not warranted.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
posttraumatic headaches  have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 
4.124a, Diagnostic Code 8100 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Such notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

In March 2003, April 2004, May 2004, and June 2004 letters, 
VA informed the Veteran of the evidence necessary to 
substantiate his claim, evidence VA would reasonably seek to 
obtain, and information and evidence for which the Veteran 
was responsible.  

March 2006, July 2006, and June 2008 letters provided the 
Veteran with notice of the type of evidence necessary to 
establish a disability rating and effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This 
notice was not received prior to the initial rating decision.  
Despite the inadequate timing of this notice, the Board finds 
no prejudice to the Veteran in proceeding with the issuance 
of a final decision.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The RO cured any VCAA notice deficiency by issuing corrective 
VCAA notice.  The RO readjudicated the case in a September 
2007 statement of the case (SOC), and in August 2008 and 
March 2009 supplemental statements of the case (SSOC).  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a SOC or SSOC can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Id.  There is no indication that any notice 
deficiency reasonably affects the outcome of this case.  

The Veteran's service treatment records, VA and private 
treatment records, and VA examinations, and available Social 
Security Administration records have been associated with the 
claims file.  The Board notes specifically that the Veteran 
was afforded VA examinations in February 2005, December 2006, 
and September 2008.  38 C.F.R. § 3.159(c)(4) (2008).  When VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As set forth in greater detail below, the Board finds that 
the combination of the VA examinations obtained in this case 
are adequate as they are predicated on a review of the claims 
folder and medical records contained therein; contain a 
description of the history of the disability at issue; 
document and consider the Veteran's complaints and symptoms; 
address the relevant rating criteria; and contain a 
discussion of the effects of the Veteran's service-connected 
headaches on his occupational activities.  Accordingly, the 
Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  VA 
has provided the Veteran with every opportunity to submit 
evidence and arguments in support of his claim, and to 
respond to VA notices.  The Veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record is 
complete and the case is ready for review.

B.  Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2008).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3 (2008).  

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  See 
Fenderson v. West, 12 Vet. App 119 (1999).  
The United States Court of Appeals for Veterans Claims (Court 
or CAVC) has also held that staged ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Id.  The Board has considered 
whether staged ratings are for consideration; however, the 
evidence of record does not establish distinct time periods 
where the Veteran's service-connected disabilities result in 
symptoms that would warrant different ratings.

VA treatment records dated from 2003 to 2006 reflect 
treatment for chronic daily headaches.  It was noted that the 
Veteran's headaches had not changed.  The Veteran treated 
headaches with Vicodin.  VA physicians recommended finding a 
prophylactic medication, given the chronic daily nature of 
the Veteran's headaches.  However, the Veteran claimed no 
response from numerous trials of prophylactic medications, 
and requested to be continued on Vicodin.  A May 2005 
neurology clinic note shows that the Veteran had chronic 
headaches.  The Veteran struggled with recent memory testing; 
otherwise, the neurological examination was normal.  In terms 
of prophylactic treatment for his headaches, the Veteran had 
either not responded or refused treatment.  

During a February 2005 VA examination, the Veteran reported 
daily headaches.  Headaches varied widely in duration, 
location, and severity.  Headaches were brief or prolonged 
and ranged from mild to quite severe.  The Veteran's 
headaches were felt between the eyes, in the temples, in the 
back of the head.  The Veteran could not identify any obvious 
trigger for his headaches.  He was on Vicodin for pain 
control.  With respect to vocational limitations due to the 
Veteran's headaches, the examiner stated that the Veteran 
described frequent headaches of varying duration, location, 
and severity.  The Veteran was working with a neurologist to 
treat the headaches prophylactically.  The examiner stated 
that the Veteran's headaches would make it difficult for him 
to perform prolonged physical labor but may not interfere 
with his ability to do sedentary work. 

During a December 2006 VA examination, the Veteran reported 
that he had headaches all the time.  He could not identify 
any clear triggers, but reported that sometimes he had 
sensitivity to light and sound.  The Veteran reported that 
since headaches were constant, he spent much of each day in 
bed.  The Veteran was taking aspirin and Tylenol for 
headaches.  It was noted that the Veteran had taken 
prophylactic medications in the past but did not find them 
helpful.  The VA examiner noted that the Veteran was followed 
at the VA neurology clinical, but he had not been seen by 
them for about nine months.  The Veteran described four 
different types of headaches at that time.  The Veteran was 
assessed with chronic headaches.  

The examiner noted that the Veteran had reported that he 
frequently stayed in bed due to his headaches.  The VA 
examiner stated that it was likely that the Veteran could 
achieve better headache control by working with the neurology 
department.  He stated that it would be very unusual for 
headaches to be as completely resistant to treatment as the 
Veteran reports.  Neurology notes comment on the Veteran's 
lack of interest in prophylactic medications.  The use of 
narcotic analgesics, which the Veteran seemed to prefer, were 
a useful part of headache management, but was much less than 
optimal treatment.  

The VA examiner noted findings from a November 2005 mental 
health clinic note.  The Veteran reported continued financial 
strain at that time.  He requested that his physician write a 
letter in support of his disability claim based on his 
service-connected headaches.  The VA physician noted that 
this seemed to be the Veteran's motivator in coming to VA.  
He took narcotic pain medications infrequently.  The examiner 
noted that the Veteran was therefore not particularly 
motivated to treat his headaches, especially 
prophylactically.  

The VA examiner noted that this was a complex case.  She 
stated that the Veteran appeared to be functionally quite 
limited, but she doubted that his headaches were the sole 
root of his problems.  The examiner stated that she would 
consider the Veteran to be unemployable because his headaches 
were not under control; however, she did think that headaches 
would be much better controlled if the Veteran would be 
willing to work with his physicians.  

A September 2008 VA examination included a review of the 
claims file.  The Veteran was seen at the VA neurology with a 
diagnosis of daily headaches and a normal neurology 
examination.  He was tried on multiple medications including 
Depakote, Elavil, Vicodin, gabapentin, and Topamax with no 
significant benefit.  He was last seen at VA for headaches in 
March 2006.  The Veteran reported daily headaches, sometimes 
lasting hours up to several days, with no specific 
aggravating factors.  Locations varied, including the vertex, 
temples, and posterior head.  The Veteran reported associated 
symptoms of occasional nausea and dry heaves.  He had no 
vision or hearing changes, and no distal or neurological 
symptoms related to headaches.  He treated his headaches by 
lying down in a dark room and resting, occasionally using ice 
and aspirin.  The Veteran was diagnosed with posttraumatic 
headaches.  The examiner noted that there was current and 
past documentation of normal neurological examinations 
beginning in 2003 and there had been no medical follow up for 
treatment of headache symptoms since March 2006.  The 
examiner stated that the condition was a symptom-based 
diagnosis without objective evidence of disease or pathology.

During a September 2008 VA psychiatric examination, the 
Veteran denied any current medical care or treatment for his 
headaches, noting that he had tried various medications for 
his headaches, but wanted to be drug abstinent.  

The Veteran's service-connected posttraumatic headaches have 
been evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 
8199-8100 (Migraine).  A specific diagnostic code does not 
exist which sets forth criteria for assigning disability 
evaluations for the exact disability suffered by the Veteran.  
When an unlisted condition is encountered, it is permissible 
to rate that condition under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  See 38 C.F.R. § 4.20 (2008).  When an unlisted 
disease, injury, or residual condition is encountered, 
requiring rating by analogy, the diagnostic code number will 
be "built-up" by using the first two digits of that part of 
the rating schedule which most closely identifies the part, 
or system, of the body involved and adding "99" for the 
unlisted condition.  See 38 C.F.R. § 4.27 (2008).  

A 50 percent evaluation is assigned for migraines with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  38 C.F.R. § 
4.124a, Diagnostic Code 8100.  A 50 percent evaluation is the 
maximum rating available under Diagnostic Code 8100.  
Accordingly, a higher evaluation is not available to the 
Veteran under that Diagnostic Code.  A higher evaluation is 
not available under other applicable provisions of the 
Diagnostic Code.

In denying the claim for a higher rating, the Board has 
considered the potential application of other various 
provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where schedular evaluations are found to be 
inadequate. See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Ordinarily, the VA Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disability is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's 
posttraumatic headaches with the established criteria found 
in the rating schedule shows that the rating criteria 
reasonably describes the Veteran's disability level and 
symptomatology as discussed above.  The Veteran is shown to 
have daily headaches which he has treated with rest and 
Vicodin.  The Veteran currently treats headaches with rest 
and aspirin.  A 50 percent evaluation under Diagnostic Code 
8100 is assigned for very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  See 38 C.F.R. § 4.124a, Diagnostic Code 
8100.  The Board notes that the Veteran's headaches are not 
shown by objective evidence to be completely prostrating, but 
are frequent and do interfere with the Veteran's economic 
adaptability.  Therefore, the Board finds that the Diagnostic 
Code adequately addresses the Veteran's level of disability 
and symptomatology.

The Veteran has frequent headaches, which vary in severity 
and duration.  The Veteran's headaches do not present an 
exceptional or unusual disability picture in this case; as 
noted, the Veteran's headaches would not interfere with 
sedentary employment.  Although a December 2006 VA examiner 
noted that the Veteran was unemployable because his headaches 
were not under control, the VA examiner also stated that the 
Veteran's headaches could be much better controlled if the 
Veteran were willing to work with his physicians.  The VA 
examiner discussed the Veteran's lack of interest in 
prophylactic medications.  She stated that it would be very 
unusual for headaches to be as completely resistant to 
treatment as the Veteran reports.  Thus, the Board finds that 
the Veteran's headache disability does not result in an 
exceptional or unusual disability picture to warrant referral 
for an extraschedular evaluation.  

The Board has also considered lay statements submitted in 
support of the Veteran's claim.  The Veteran reports that he 
is unable to work due to service-connected headaches.  He 
also submitted an October 2008 statement from his close 
friend, S.T., who noted that the Veteran had at times worked 
for him as a sheet rocker.  He reported that he had to fire 
the Veteran due to repeated absences due to his headaches.  
Although the S.T.'s statement is probative, the Board finds 
that the level of the Veteran's economic inadaptability is 
adequately addressed by his 50 percent rating under 
Diagnostic Code 8100 which contemplates severe economic 
inadaptability.  

The Board has also considered the credibility of the 
Veteran's statements in regard to the severity of his 
service-connected headaches.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit Court) has 
held that lay evidence is one type of evidence that must be 
considered and competent lay evidence can be sufficient in 
and of itself.  The Board, however, retains the discretion to 
make credibility determinations and otherwise weigh the 
evidence submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would 
include weighing the absence of contemporary medical evidence 
against lay statements.  The Veteran's reports of being 
totally disabled due to his headaches are inconsistent with 
his lack of treatment for headaches since 2006.  The December 
2006 VA examiner found that it was very unusual for headaches 
to be as completely resistant to treatment as the Veteran had 
reported.  Neurology notes indicate that the Veteran refused 
to treat his headaches prophylactically.  Social Security 
Administration (SSA) records show that the Veteran is 
disabled for SSA purposes since 2005 based on 
depression/PTSD; headaches; and hepatitis C.  In light of the 
foregoing, the Board finds that the Veteran's statements are 
of lesser probative value in this case.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms." The record does not show that the Veteran 
has required frequent hospitalizations for his disability.  
There is no persuasive evidence in the record to indicate 
that this service-connected disability on appeal causes 
impairment with employment over and above that which is 
contemplated in the assigned schedular rating.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  A February 2005 VA examiner 
found that the Veteran's headaches would make it difficult 
for him to perform prolonged physical labor, but may not 
interfere with sedentary employment.  While the 2006 VA 
examiner felt that the Veteran was unemployable because of 
uncontrolled headaches at that time, the examiner also noted 
that the headaches would be better controlled with medical 
treatment which the Veteran was not undergoing.  A September 
2008 VA examiner noted that the Veteran's headaches were a 
symptom-based diagnosis without objective evidence of disease 
or pathology.  VA treatment records show that the Veteran's 
headaches had not changed, and there is no indication of an 
increase in severity.  The Board therefore has determined 
that referral of this case for extraschedular consideration 
pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  What the evidence in this case 
does not demonstrate is that the manifestations of the 
Veteran's service-connected disability have resulted in 
unusual disability or impairment that has rendered the 
criteria and/or degrees of disability contemplated in the 
Schedule impractical or inadequate.  Accordingly, 
consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in 
this case.

C.  Conclusion

The Veteran is assigned the maximum rating authorized under 
38 C.F.R. § 4.124a, Diagnostic Code 8100 for posttraumatic 
headaches.  Referral for an extraschedular evaluation is not 
warranted.  The appeal is accordingly denied.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) regarding benefit of the doubt, but there 
is not such a state of equipoise of positive and negative 
evidence to otherwise grant the Veteran's claim.


ORDER

An increased rating for posttraumatic headaches, in excess of 
50 percent, is denied.




REMAND

Service connection for PTSD requires a current medical 
diagnosis of PTSD (presumed to include the adequacy of the 
PTSD symptomatology and the sufficiency of a claimed in-
service stressor), credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and medical 
evidence of a causal relationship between current 
symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f) (2007).

The Veteran's DD 214 and personnel records show that the 
Veteran served as a tank driver while stationed in Korea.  As 
it is not alleged or shown that the Veteran was engaged in 
combat with the enemy; the record must contain service 
records or other evidence to corroborate the Veteran's 
statements.  See Moreau v. Brown, 9 Vet. App. 389, 394 
(1996).

VA treatment records from 2003 to 2006 reflect a diagnosis of 
subclinical PTSD, to rule out PTSD.  However, the Veteran had 
one diagnosis of PTSD during the appeal period in July 2003.  
The July 2003 VA examiner noted that the Veteran had 
described several stressful events while stationed in Korea.  
Only one of the reported stressors, however, was noted to be 
sufficient for a diagnosis of PTSD.  The Veteran reported 
that while participating in night training with his tank 
crew, he had fired a round which apparently resulted in fatal 
injuries to a child.  He indicated that civilian children 
would sneak on to the firing range to collect scrap metal.

The RO attempted to verify the Veteran's stressors with the 
U.S. Army and Joint Services Records Research Center (JSRRC) 
in March 2008; however, a response from the JSRRC shows that 
the request had not been researched, as the killing of 
civilians was difficult to verify unless an official report 
was filed.  

As the Veteran's reported incident occurred during a training 
exercise at a United States Army Garrison resulting in 
civilian deaths, the Board finds that an official report was 
likely filed, and the request must therefore be researched.  
The RO must therefore, request that the JSRRC research any 
official reports or unit records which may verify the 
Veteran's reported stressor.  Personnel records show that the 
Veteran assigned to Company B, 1st Battalion, 73rd Armor, 2nd 
Infantry Division in Korea from February 1973 to February 
1974.  The Veteran reported that the incident resulting in a 
civilian death occurred at the Hyongna-ri Tank Gunnery Range 
adjacent to Camp Casey and Camp Hovey, around September 1973 
or October 1973.  The RO should take any additional 
development as deemed necessary. 

If the evidence shows that the Veteran has a verified 
stressor, the RO should schedule the Veteran for a VA 
examination to clarify if the Veteran has a DSM-IV diagnosis 
of PTSD which is related to his reported stressor.   

The Board notes that the Veteran has also been diagnosed with 
generalized anxiety disorder, depression not otherwise 
specified, and dysthymic disorder.  If the Veteran has a 
verified stressor, the RO should also obtain a VA opinion to 
determine whether the Veteran has an acquired psychiatric 
disorder, other than PTSD, etiologically related to the 
verified in-service stressor.  See McLendon v. Nicholson, 20 
Vet App. 79, 83 (2006).  

Since a favorable decision on the issues of entitlement to 
service connection for PTSD and/or an acquired psychiatric 
disorder would have an impact on the resolution of the 
Veteran's claim of entitlement to a TDIU, such issues are 
inextricably intertwined.  See Harris v. Derwinski, 1 Vet. 
App. 180 (1991). Accordingly, the Board will defer appellate 
consideration of the Veteran's claim of entitlement to a 
TDIU.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
afford him the opportunity to provide any 
additional information about the stressful 
events he claims caused his PTSD.  The RO 
should forward the Veteran's stressor 
information, to the U.S. Army and Joint 
Services Records Research Center (JSRRC), 
7701 Telegraph Road, Alexandria, VA 22315- 
3802, so that it can provide any 
information based on a review of unit or 
other records that might corroborate the 
stressor claimed by the Veteran.  The 
Veteran was stationed with Company B, 1st 
Battalion, 73rd Armor, 2nd Infantry Division 
in Korea from February 1973 to February 
1974.  The Veteran reported that the 
incident resulting in a civilian death 
occurred at the Hyongna-ri Tank Gunnery 
Range, around September 1973 or October 
1973.  The RO should attempt to verify if 
a civilian death occurred during this time 
period at the Tank Gunnery Range adjacent 
to Camp Casey and Camp Hovey during a 
training exercise.  If referral to JSRRC 
or other pertinent sources is 
unsuccessful, the RO should advise the 
Veteran to submit alternate forms of 
evidence to support his claim of service 
connection for PTSD.  All attempts to 
obtain the records should be documented in 
the claims file.

2.  After all available evidence has been 
associated with the claims file, the 
Veteran should be afforded a VA 
examination.  The claims folder must be 
made available to the examiner for review.  
The examiner should determine if the 
Veteran has a current diagnosis of PTSD 
based on a verified stressor.  The 
examiner should also address whether the 
Veteran has any other acquired psychiatric 
disabilities which were incurred in 
service or as a result of a verified 
stressful event in service.  The examiner 
should provide a complete rationale for 
his or her opinion with references to the 
evidence of record.

3.  The RO should review the evidence and 
determine if further development is 
warranted on the issues on appeal before 
the Board.  The RO should take any 
additional development as deemed necessary

4.   When the development has been 
completed, the RO should review the case 
again based on the additional evidence.  
If the benefit sought is not granted, the 
RO should furnish the Veteran and his 
representative with a Supplemental 
Statement of the Case, and should give the 
Veteran a reasonable opportunity to 
respond before returning the record to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


